           Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 1 of 9




 1   DUANE MORRIS LLP                           DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)            L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                    Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)           wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                   Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                        Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                   mcgaudet@duanemorris.com
     Telephone: 650.847.4146                    David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                    Admitted Pro Hac Vice
                                                dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                           John R. Gibson (GA SBN 454507)
     Joseph A. Powers (PA SBN 84590)            Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                      jrgibson@duanemorris.com
     japowers@duanemorris.com                   Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)          Admitted Pro Hac Vice
     Admitted Pro Hac Vice                      jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                  1075 Peachtree NE, Suite 2000
     30 South 17th Street                       Atlanta, GA 30309
10   Philadelphia, PA 19103                     Telephone: 404.253.6900
     Telephone: 215.979.1000                    Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     CISCO SYSTEMS, INC.
13
                               IN THE UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                         SAN JOSE DIVISION
16
      FINJAN, INC., a Delaware Corporation,        Case No.: 5:17-cv-00072-BLF-SVK
17
                          Plaintiff,               CISCO SYSTEMS, INC.’S NOTICE OF
18                                                 MOTION AND MOTION FOR LEAVE TO
            v.                                     SUPPLEMENT STEPHEN L. BECKER’S
19                                                 EXPERT REPORT ON DAMAGES
20    CISCO SYSTEMS, INC., a California            Date:        October 29, 2020
      Corporation,                                 Time:        9:00 a.m.
21                                                 Courtroom:   3, 5th Floor
                          Defendant.               Judge:       Hon. Beth Labson Freeman
22

23

24                                            REDACTED
25

26

27

28

                    DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                         ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 2 of 9




 1                                 NOTICE OF MOTION AND MOTION

 2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on October 29, 2020 at 9:00 a.m., in Courtroom 3, 5th Floor,

 4   United States District Court for the Northern District of California, San Jose Courthouse, 280 South

 5   1st Street, San Jose, CA 95113, Defendant Cisco Systems, Inc. (“Cisco”) moves for an Order

 6   granting leave to supplement Dr. Stephen L. Becker’s expert report on damages to include newly

 7   discovered documents and information related to the acquisition of Finjan, Inc. (“Finjan”) by

 8   Fortress Investment Group LLC (“Fortress”). Cisco requests that the Court advance the hearing date

 9   for this motion so it can be held prior to the beginning of trial, currently set for October 19, 2020.

10   This motion is supported by the following Memorandum of Points and Authorities and the

11   Declaration of Nicole Grigg, filed concurrently herewith, and such other written or oral argument as

12   may be presented at or before the time this motion is heard by the Court.

13                              STATEMENT OF ISSUES TO BE DECIDED

14          Whether Cisco should be granted leave to supplement Dr. Stephen L. Becker’s expert report

15   on damages to include newly discovered documents and information related to the acquisition of

16   Finjan by Fortress.

17

18

19

20

21

22

23

24

25

26

27

28                                                       i
                     DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                          ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 3 of 9




 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION
 3          Pursuant to Federal Rules of Civil Procedure 16(b)(4) and 26(a)(2)(e), Cisco respectfully

 4   submits this motion for leave to supplement Stephen L. Becker’s expert report on damages to

 5   include newly created documents and information related to the acquisition of Finjan by Fortress.

 6   Ex. 1 to Grigg Decl. Good cause exists for Cisco’s requested supplement. First, the supplementation

 7   involves material highly relevant to Cisco’s damages calculations that did not exist—and thus was

 8   not known to Cisco—prior to the deadline for supplementation under Rule 26(e)(2). Second, the

 9   supplementation poses no undue prejudice to Finjan, as Finjan was aware of the acquisition before

10   Cisco obtained publicly available documents related to it; the supplementation comes nearly three

11   months prior to the currently scheduled beginning of trial; and the supplementation comes prior to

12   the Court’s final pre-trial conference.

13   II.    BACKGROUND

14          Affiliates of Fortress Investment Group LLC recently completed their acquisition of Finjan

15   Holdings, Inc. (“Finjan”) (the “Acquisition”). Ex. 2. Fortress Investment Group LLC is a global

16   investment management group that does not develop, manufacture, or sell products. This transaction

17   was first announced on June 10, 2020, and Finjan did not make any disclosure in the litigation of this

18   transaction or its possibility before Cisco learned of it through public reports. According to Finjan’s

19   public reports, Fortress acquired Finjan at a purchase price equal to $1.55 per share in an all-cash

20   tender offer, representing an aggregate equity value of approximately $43.9M. Ex. 3. On July 23,

21   2020, the number of shares tendered satisfied the minimum condition, all conditions to the offer

22   were satisfied or waived, and Fortress accepted for payment, and will promptly pay for, all shares

23   that were validly tendered. Ex. 4.

24          It also appears from public filings that, in return, for the $43.9M cash purchase price, Finjan

25   has agreed to transfer to Fortress, among other things, all of Finjan’s tangible assets, which are

26   valued at approximately $35M, including approximately $32M in cash. Ex. 1, ¶ 4. Thus, the implied

27   value of the intangible assets―including Finjan’s entire Finjan intellectual property portfolio―is

28   less than $12M. These intangible assets include (i) all of the legacy Finjan patent portfolio,
                                                      1
                     DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                          ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
            Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 4 of 9




 1   including the five patents-in-suit; plus (ii) the rights to the claims in all existing lawsuits, including

 2   against Cisco; plus (iii) the IBM patent portfolio that Finjan had acquired for approximately                .

 3   Id.

 4           The amount it would cost to outright acquire Finjan (and thus outright acquire all five of the

 5   patents-in-suit) is relevant to damages in this case, and a non-exclusive license to the five patents-in-

 6   suit against Cisco should be a fraction of the effective cash price to purchase all of Finjan. The

 7   acquisition is also relevant to Finjan’s corporate history and its position that Finjan is more than a

 8   patent licensing entity.

 9           Cisco learned about the acquisition of Finjan by Fortress when it was announced on or about

10   June 10, 2020. Ex. 3. Cisco met and conferred with Finjan regarding the Fortress acquisition.

11   Following Cisco’s request that Finjan supplement its responses to the relevant discovery requests

12   with documents and information related to the Acquisition and Finjan’s objections to doing so based

13   on relevance and privilege, Cisco agreed to rely on public information regarding the Acquisition in

14   order to avoid a discovery dispute. Ex. 5.

15           Months before the public disclosure of the Fortress acquisition, the parties were required to

16   submit pre-trial disclosures. See Dkt. 449 (April 16, 2020 deadline for pretrial disclosures). The

17   parties agreed to amend their exhibit lists on or before May 1, 2020 to account for deposition

18   transcripts and exhibits that Finjan produced to Cisco after the deadline for fact discovery, as well as

19   Cisco’s updated financial information through the second quarter of 2020, as requested by Finjan.

20   Dkt. 547 at VII.9. At the time the parties submitted the pre-trial disclosures, trial was scheduled to

21   begin on June 1, 2020. Dkts. 70, 547. On April 30, 2020, the Court held a pre-trial conference with

22   the parties in which the trial date was discussed in light of the ongoing COVID-19 pandemic. Dkt.

23   613 pp. 116-121. On May 1, the Court determined that trial would commence on June 22, 2020. See

24   Dkt 595 (Minute Entry). The Court held a case management conference on May 26, 2020 and

25   determined that trial would be postponed until October 19, 2020 due to the COVID-19 pandemic.

26   Dkt. 646.

27   III.    LEGAL STANDARD

28           Case deadlines may be modified for good cause and with the judge’s consent. FED. R. CIV. P.
                                                     2
                     DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                          ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 5 of 9




 1   16(b)(4). In analyzing good cause required by Rule 16, “courts primarily consider the diligence of

 2   the party seeking the modification.” Rodarte v. Alameda Cnty., No. 14-cv-00468-KAW, 2015 U.S.

 3   Dist. LEXIS 123900, at *4-5 (N.D. Cal. Sep. 15, 2015); see also Johnson v. Mammoth Recreations,

 4   Inc., 975 F.2d 604, 609 (9th Cir. 1992) (same). A party must timely supplement if it learns that in

 5   some material respect a disclosure or response is incomplete and the additional information has not

 6   otherwise been made known to the other parties during the discovery process or in writing. FED. R.

 7   CIV. P. 26(e).

 8   IV.    GOOD CAUSE EXISTS FOR CISCO’S REQUESTED SUPPLEMENTATION
 9          A.        The supplementation includes material highly relevant to Cisco’s damages
                      calculations and Finjan’s corporate history that did not exist and thus was not
10                    known to Cisco prior to the deadline for supplementation
11          Cisco has been diligent in seeking these supplementation, having brought this motion as soon

12   as possible after it learned of the Acquisition on June 10, 2020 and the Acquisition being completed

13   on or about July 24, 2020; working to resolve Finjan’s objections to producing relevant discovery

14   without burdening the court; and approximately three months before trial.

15          Less than a week after Cisco learned of the Acquisition, Cisco sent a letter to Finjan

16   requesting production of all relevant documents related thereto under Rule 26(e). Ex. 6. Following

17   Finjan’s objections to these requests, which the parties discussed during a meet and confer, Cisco

18   agreed to avoid a discovery dispute by relying on the publicly available documents related to the

19   Acquisition on July 16, 2020. Ex. 5. Cisco now seeks leave to supplement its expert report on

20   damages to include this new, highly relevant information.

21          The Acquisition necessarily includes the purchase of the patents-in-suit, as well as the very

22   claims at issue in this litigation. Ex. 1 at ¶ 4. Thus, the Acquisition involves information relevant to

23   damages and to the analysis by Cisco’s expert, Dr. Becker. See, e.g., Spectralytics, Inc. v. Cordis

24   Corp., 650 F. Supp. 2d 900, 914 (D. Minn. 2009), aff'd in part, vacated in part, 649 F.3d 1336 (Fed.

25   Cir. 2011) (sale of plaintiff in 2003 “unquestionably relevant” to hypothetical license negotiation in

26   1998); Comcast Cable Commc’ns, LLC v. Sprint Commc’ns Co., LP, 262 F. Supp. 3d 118, 144-146

27   (E.D. Pa. 2017) (sale of the asserted patent in 2010 was “plainly relevant to the hypothetical

28   negotiation” in 2005 and constituted sufficient evidence to sustain jury’s acceptance of defendant’s
                                                        3
                      DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                           ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 6 of 9




 1   damages theory); Pers. Audio, LLC v. Apple, Inc., No. 9:09CV111, 2011 U.S. Dist. LEXIS 83746,

 2   2011 WL 3269330, at *10 (E.D. Tex. July 29, 2011) (“[T]he jury could, and should, have given

 3   substantial weight” to the patentee’s “2008 offer to sell, not merely to license, the actual patents-in-

 4   suit, not merely comparable technology” when evaluating the 2001 hypothetical negotiation.).

 5   Although this post-dates the hypothetical negotiation, “[p]ost-infringement information can be

 6   helpful in assessing whether a royalty is reasonable.” Oracle Am., Inc. v. Google Inc., 2012 WL

 7   877125, at *3 (N.D. Cal. Mar. 15, 2012) (permitting expert opinion based on company valuation

 8   four years after hypothetical negotiation) (citing Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301,

 9   1333–34 (2009)).

10          Further, a damages analysis “may also consider the panoply of events and facts that occurred

11   thereafter and that could not have been known to or predicted by the hypothesized negotiators.”

12   ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 872 (Fed. Cir. 2010) (quotation omitted). Indeed,

13   Finjan’s own damages expert acknowledges this theory in her opening report, and Finjan used this

14   “book of wisdom” principle during the Pre-Trial Conference to argue to the Court the jury should be

15   allowed to hear testimony about IPR institution decisions many years after the hypothetical

16   negotiation, despite their admitted prejudice. See Dkt. 564 Ex. G at 171, n.701; Dkt. 613 at 72:4-12

17   (“. . . Here’s what Cisco is going to know sitting at that hypothetical negotiation table: they are going

18   to know that these patents that are looking to license to Finjan have been battle tested, that they have

19   been subjected to challenge after challenge and that they have come through each time… and that is

20   something that is going to be in the mind of a reasonable licensee . . .”). By the same token, Cisco

21   would have known—under the same “book of wisdom”—the effective cash purchase price of Finjan,

22   including its entire patent portfolio, and would have concluded that a mere non-exclusive license to

23   the five patents-in-suit is necessarily less valuable. Dr. Becker’s proposed supplement succinctly sets

24   forth what Cisco would have known and considered using the public documents supporting that

25   knowledge.

26          Cisco could have sought discovery beyond the publicly available information related to the

27   Acquisition, and courts have reopened discovery where post-discovery—but pre-trial—a corporate

28   acquisition required the supplementation of discovery responses under Rule 26(e) and the pursuit of
                                                      4
                     DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                          ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 7 of 9




 1   limited third party discovery. See Zest IP Holdings, LLC v. Implant Direct Mfg., 2013 WL 5211940,

 2   at *2 (S.D. Cal. Sept. 13, 2013) (reopening discovery for patentee’s sale to third party because

 3   “information sought by Defendants is relevant to the issues of damages in this action and may affect

 4   the opinions of Plaintiffs’ and Defendants’ expert witnesses on damages.”); Llewellyn v. N. Am.

 5   Trading, 1997 U.S. Dist. LEXIS 4621, at *15-16 (S.D.N.Y April 9, 1997) (requiring defendants to

 6   supplement discovery responses regarding corporate documents when it merged with another

 7   company); Ortiz v. Cybex Int’l, Inc., 2018 U.S. Dist. LEXIS 92447, at *19-23 (D.P.R. May 30,

 8   2018) (extending fact discovery because defendant failed to update discovery responses regarding

 9   post-suit acquisition). Cisco thus seeks even less relief than could be justified by these

10   circumstances: Cisco seeks only the limited supplementation of its expert report on damages to

11   account for this new, highly relevant information. This focused request should be granted. See

12   Walker v. Life Ins. Co. of the Sw., No. CV 10-09198-JVS (RNBx), 2018 U.S. Dist. LEXIS 223874,

13   at *12-13 (C.D. Cal. Nov. 9, 2018) (finding good cause existed where the plaintiff delayed in

14   providing necessary information for the defendant’s expert report and granting the defendant leave

15   to supplement its expert report).

16          B.      Finjan will not Suffer Undue Prejudice as a Result of the Supplementation

17          Finjan has been aware of the pending acquisition by Fortress well before the June 2020 press

18   release, Ex. 7 pp. 12-24, and Dr. Becker and Cisco are relying upon press releases issued and SEC

19   filings filed by Finjan. Thus, Finjan cannot allege that it is prejudiced or surprised by the information

20   in the publicly available documents or Dr. Becker’s supplementation based upon that information.

21   See Lanard Toys, Ltd. v. Novelty, Inc., 375 Fed. Appx. 705, 713 (9th Cir. 2010) (“Not only was [the

22   expert’s] anticipated testimony not a ‘surprise’ to appellants, they were obviously able to take steps

23   they thought necessary to contend with his testimony at trial.”); Walker, 2018 U.S. Dist. LEXIS

24   223874, at *17-18 (finding no prejudice to the plaintiffs in granting the defendant leave to file a

25   supplemental expert report, which was untimely due to the plaintiffs’ own delays in production).

26          Further, pre-trial disclosures and supplementation of expert reports are due “at least 30 days

27   before trial” “[u]nless the court orders otherwise.” FED. R. CIV. P. 26(a)(3). While the Court required

28   pre-trial disclosures to be submitted by April 16, 2020, this requirement was set when trial was to
                                                        5
                     DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                          ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 8 of 9




 1   begin on June 1, 2020. Since then, trial has been postponed until the latter half of October 2020, so

 2   supplementation of Cisco’s expert report on damages almost three months before trial should be

 3   considered, at the very least, non-prejudicial to Finjan. See Ex. 8 at 6-7, 10; Enplas Display Device

 4   Corp. v. Seoul Semiconductor Co., No. 13-cv-05038 NC, 2015 U.S. Dist. LEXIS 189098, at *5

 5   (N.D. Cal. Dec. 21, 2015) (“Because the expert reports were supplemented more than 30 days before

 6   trial, the reports were timely.”) Likewise, the timing of the supplementation should not be

 7   considered unduly prejudicial to Finjan, as it comes prior to the Court’s final pre-trial conference.

 8   Further, Cisco does not object to Finjan’s damages expert supplementing her report, which would

 9   address any prejudice that Finjan may contend it will suffer if this motion were granted.

10   IV.    CONCLUSION

11          Because good cause exists for Cisco’s requested supplementation to address newly

12   discovered, highly relevant information regarding Fortress’s acquisition of Finjan, Cisco respectfully

13   requests that the Court grant its motion for leave to supplement its expert report on damages.

14   Dated: July 31, 2020                               Respectfully submitted,
15
                                                        /s/ Nicole E. Grigg
16                                                      Nicole E. Grigg (CA SBN 307733)
17                                                      negrigg@duanemorris.com
                                                        2475 Hanover Street
18                                                      Palo Alto, CA 94304-1194
                                                        Telephone: 650.847.4150
19                                                      Facsimile: 650.847.4151
20                                                      L. Norwood Jameson (admitted pro hac vice)
                                                        Email: wjameson@duanemorris.com
21                                                      Matthew C. Gaudet (admitted pro hac vice)
                                                        Email: mcgaudet@duanemorris.com
22                                                      David C. Dotson (admitted pro hac vice)
                                                        Email: dcdotson@duanemorris.com
23                                                      John R. Gibson (admitted pro hac vice)
                                                        Email: jrgibson@duanemorris.com
24                                                      Jennifer H. Forte (admitted pro hac vice)
                                                        Email: jhforte@duanemorris.com
25                                                      1075 Peachtree Street, Ste. 2000
                                                        Atlanta, GA 30309
26                                                      Telephone: 404.253.6900
                                                        Facsimile: 404.253.6901
27
                                                        Joseph A. Powers (admitted pro hac vice)
28                                                      Email: japowers@duanemorris.com
                                                        6
                    DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                         ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
     Case 5:17-cv-00072-BLF Document 683 Filed 07/31/20 Page 9 of 9




 1                                      Jarrad M. Gunther (admitted pro hac vice)
                                        Email: jmgunther@duanemorris.com
 2                                      30 South 17th Street
                                        Philadelphia, PA 19103
 3                                      Telephone: 215.979.1000
                                        Facsimile: 215.979.1020
 4
                                        Attorneys for Defendant
 5                                      CISCO SYSTEMS, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        7
            DEFENDANT CISCO SYSTEMS, INC.’S MTN FOR LEAVE TO SUPPLEMENT
                 ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
